Name: Commission Implementing Regulation (EU) No 902/2014 of 19 August 2014 amending Council Regulation (EC) No 1415/2004 as regards the adaptation for the United Kingdom of the maximum annual fishing effort in certain fishing areas
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 20.8.2014 EN Official Journal of the European Union L 245/1 COMMISSION IMPLEMENTING REGULATION (EU) No 902/2014 of 19 August 2014 amending Council Regulation (EC) No 1415/2004 as regards the adaptation for the United Kingdom of the maximum annual fishing effort in certain fishing areas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (1), and in particular Article 12(1) thereof, Whereas: (1) Regulation (EC) No 1954/2003 provides for the adoption of a Regulation fixing the maximum annual fishing effort for each Member State and for each area and fishery defined in Articles 3 and 6 of that Regulation. Accordingly, Council Regulation (EC) No 1415/2004 (2) established the maximum annual fishing effort for those fishing areas and fisheries. (2) According to Article 12(1) of Regulation (EC) No 1954/2003 the Commission may, upon request of a Member State, shift the fishing effort between areas or divisions in order to allow the Member State to fully take up its fishing possibilities. (3) On 2 June 2014, the United Kingdom requested the Commission to transfer 30 000 kW days from ICES area VII to ICES area VIII. On 16 June 2014, the United Kingdom submitted additional information on the utilisation of quotas and the operation of vessels in ICES area VIII. The information provided by the United Kingdom warrants the requested shift of fishing effort between the areas concerned. (4) Regulation (EC) No 1415/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1415/2004 In Annex I to Regulation (EC) No 1415/2004, the column regarding maximum annual fishing effort for demersal species for the United Kingdom in Table A Demersal species excluding those covered by Regulation (EC) No 2347/2002, is replaced by the following: Total 50 021 901 ICES V, VI 24 017 229 ICES VII 25 756 266 ICES VIII 248 406 ICES IX 0 ICES X 0 CECAF 34.1.1 0 CECAF 34.1.2 0 CECAF 34.2.0 0 Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 289, 7.11.2003, p. 1. (2) Council Regulation (EC) No 1415/2004 of 19 July 2004 fixing the maximum annual fishing effort for certain fishing areas and fisheries (OJ L 258, 5.8.2004, p. 1).